Bassett, C. J.
Unless such papers as those which are now offered were admitted as evidence in the trial of ejectments, there' could be few recoveries, and great injustice would be the consequence. Warrants are frequently sent a great distance through, different hands before they reach the hands of the county surveyor. Returns go through the same dangers sometimes, before they arrive at the Land Office, the place of their destination. Both are not very seldom lost on the way; and we must repair that loss by an indulgent admission of anything which can enlighten the inquiry.
The unanimous opinion of the Court is that the papers be read to the jury.